Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-13-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what other objects are contemplated as being claimed with respect to the claimed “other masonry structure” detailed in lines 4-5 of claim 20.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,119,502 to Evans.
Referring to claims 1, 9, 15 and 20, Evans discloses a component comprised of, a component body – at 5, forming a wall of a movable object or immovable structure – see figures 1-4, wherein at least one apparatus – at 16,17, for holding a bait for pests/rodents at least partly arranged in the first volume or first region – see figures 1-4 where items 16,17 are shaped and sized to be capable of holding bait. It is noted that applicant has not positively recite the bait and the bait being for rodents in the claim. Evans further discloses the apparatus comprises a housing which comprises at least one wall delimiting at least one second volume comprising a limited receptacle chamber for receiving at least one bait for a rodent – see walls of 16,17 forming a housing between items 16,17 in figures 1-4, wherein the housing comprises a top section – at 7, and at least one platform – at 17, arranged below the top section – see figures 2-3, which delimits at least one pass-through opening through which a pest can gain access to a bait arranged in the second volume – see at 16,17 in figure 2 where the platform at 17 delimits an opening between 
Referring to claim 2, Evans as modified by Henriques further discloses the at least one part of the apparatus and/or of an accommodation device which is comprised of at least one portion of the component body is comprised completely or at least partially of at least one wall of the component body – see at 17,18 in figures 1-4 of Evans, or the at least one part of the apparatus and/or of the accommodation device which is comprised of a portion of the component body is disposed completely or at least partially in a wall of the component body – see at 17 in figures 1-4 of Evans.
Referring to claim 3, Evans as modified by Henriques further discloses the component body at least partially has a hollow basic geometric shape – see at 5 in figures 1-4 of Evans, wherein the at least one part of the apparatus and/or of the accommodation device which is comprised of at least one portion of the component body is disposed on the outer perimeter of the component body, or on the inner perimeter of the component body – see at 16,17 in figures 1-4 of Evans, or on an inner surface of the component body which borders a hollow space within the component body – see at 116,17 in figures 1-4 of Evans. Evans as modified by Henriques does not disclose the component body at least partially has a hollow cylindrical basic geometric shape. However, it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and make the component body any desired shape including the claimed cylindrical shape, so as to yield the predictable result of ensuring the device has sufficient size to capture insects.
Referring to claim 4, Evans as modified by Henriques further discloses the component body, at least partly has the basic geometric shape of a quadrilateral parallelepiped – see at 5 in 
Referring to claim 5, Evans as modified by Henriques further discloses at least one access opening – at 13, which provides a means of access to the receptacle chamber – at 16, which is delimited by the housing – see at 16,17 in figures 1-4 of Evans or by an element associated with the housing – see at 11,12,19 in figures 1-4 of Evans, which access opening is disposed in a wall of the component body – see figure 3, or in a wall of the housing which wall of the housing is not formed by a wall of the component body. It is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to a means of access in that applicant claims a specific structure being the access opening related to the means of access. 
Referring to claim 6, Evans as modified by Henriques further discloses direct accessibility of the limited receptacle chamber – at 16, associated with the housing is provided through the access opening – at 13 – see figures 1-4 of Evans, or indirect accessibility of the receptacle chamber – at 16, is provided through the access opening via at least one access channel which communicates with said access opening – see between 5 and 17 as related to 13 in figure 2 of Evans.
Referring to claim 7, Evans as modified by Henriques further discloses an access platform which provides access to at least one access opening – see at 22,24 in figure 4 of Evans.
Referring to claim 8, Evans as modified by Henriques further discloses at least one accommodation space device is provided – see at 23, wherein the accommodation device is 
Referring to claim 10, Evans as modified by Henriques further discloses at least one closure body – at 12, which is movably attached to the housing – see figures 1-4 and page 1 lines 45-50 of Evans, by a guide segment – at 8 and/or 10 – see figures 1-4 of Evans, and adapted to be movable relative to the platform – at 17 – see via 10,11 in figures 1-4 and page 1 lines 45-50 of Evans, which closure body is movable away from the platform into an open position such that the at least one pass-through opening associated with the platform is exposed – see at 12 in figures 14 and page 1 lines 45-50 of Evans, and the closure body is movable against the platform into a closed position such that the at least one pass-through opening associated with the platform is closed off – see figure 3 and page 1 lines 45-50 of Evans.
Referring to claim 11, Evans as modified by Henriques does not disclose the closure body is in the form of a buoyant body or is comprised of at least one buoyant body. However, it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and make the closure body out of any suitable material including the claimed buoyant material, so as to yield the predictable result of making the device more lightweight as desired.
Referring to claim 12, Evans as modified by Henriques further discloses the closure body is mounted so as to be movable relative to the platform by means of at least one movable holding element – at 10,11, which is mounted on or in the housing or on or in another portion of the component – see figures 1-4 of Evans. It is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means of at least one movable holding element in that applicant has claimed specific structure related to the means of at least one 
Referring to claim 13, Evans as modified by Henriques further discloses at least one accommodation chamber – at 22-24, is attached to the housing – see figure 4 of Evans, which accommodation chamber accommodates electrical and/or electronic components of the apparatus – see figure 4 of Evans where the chamber is capable of accommodating electrical/electronic components, and/or which accommodation chamber has disposed on it or formed on it at least one bait-mounting device for mounting a bait. It is noted that applicant has not positively recited the electrical and/or electronic components in the claim.
Referring to claim 14, Evans as modified by Henriques further discloses at least one monitoring device for monitoring at least part of the receptacle chamber bounded by the housing, is disposed or formed on or in the accommodation chamber – see at 12 in figure 4 of Evans.
Referring to claim 18, Evans as modified by Henriques further discloses a structure which comprises a component according to claim 1 – see rejection of claim 1 detailed earlier, wherein the structure is a structural object associated with an above-ground or below-ground structure selected from the group consisting of a boundary structure – see at 22-24 in figure 4 of Evans, a bridge, a tunnel, a frame – see at 22-24 in figure 4 of Evans, a scaffolding, a channel, a conduit, a shaft, a manhole, a pole, a pile, a post, a column, a pylon, a staircase, a tunnel, a tower, a castle, a panel – see at 22-24 in figure 4 of Evans, a wall – see at 22-24 in figure 4 of Evans, a wall element – see at 22-24 in figure 4 of Evans, a seat – see at 22 in figure 4 of Evans, and a bench.
Referring to claim 19, Evans as modified by Henriques further discloses the device of claim 1 – see the rejection of claim 1 detailed earlier, but does not disclose an object is selected . 
 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans as modified by Henriques as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0204253 to Cottee et al.
Referring to claim 16, Evans as modified by Henriques does not disclose at least one signal transmission device which is designed to transmit communication signals to at least one external communication device and/or to receive communication signals from at least one external communication device, is structurally integrated or formed, in the component body. Cottee et al. does disclose a component wherein at least one signal transmission device (e.g., transmitter 50) (Fig. 2; paras. [0067], [0088]), which is designed to transmit communication signals to at least one external communication device (paras. [0037]-[0044]) and/or to receive communication signals from at least one external communication device, is structurally integrated or formed, in the component body (e.g., housing of bait box 10) (Fig. 2; para. [0064]-[0067], [0078],[0079]). Therefore it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and add the signal transmission device of Cottee et al., so as to yield the predictable result of allowing the user to remotely monitor the device as desired. 
Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 1-13-22 obviates all of the non-statutory double patenting rejections detailed in the last office action dated 10-13-21.
	Applicant’s claim amendments and remarks/arguments dated 1-13-22 obviates all of the 35 U.S.C. 112(b) rejections detailed in the last office action dated 10-13-21. However, applicant’s newly added claim 20 includes the same issue with respect to “other masonry structure” as to previous claim 1 as detailed in the last office action dated 10-13-21 and as related to newly added claim 20 as seen in paragraph 2 earlier.
	Regarding the prior art rejections of claims 1, 9 and 15, applicant has not positively recited in the claims that the device is for use with rodents and further does not positively recite the bait is a rodent bait. Further, the device of the Evans reference US 1119502 is sized as to be capable of use with rodents and rodent baits as seen in figures 1-4. Further, Evans discloses the housing comprises a top section – at 7, and at least one platform – at 17, arranged below the top section – see figures 2-3. Further, the newly added claim limitations dated 1-13-22 of the top section being closed obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claims 1, 9 and 15 detailed in the last office action dated 10-13-21. However, the addition of these claim limitations necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. Further, Evans discloses the newly added claim limitations of at least a part of the apparatus is formed monolithically with at least one portion of the component body – see the grooves – at 18, of the apparatus formed in the component body – at 5 for receiving the apparatus – at 17. Applicant’s arguments with respect to items 5 and 16 of Evans are not commensurate with the prior art rejections detailed in the last office action dated 10-13-21 and 
	Regarding the prior art rejections of claim 10, Evans discloses the newly added claim limitations of discloses at least one closure body – at 12, which is movably attached to the housing – see figures 1-4 and page 1 lines 45-50, by a guide segment – at 8 and/or 10 – see figures 1-4, and adapted to be movable relative to the platform – at 17 – see via 10,11 in figures 1-4 and page 1 lines 45-50, which closure body is movable away from the platform into an open position such that the at least one pass-through opening associated with the platform is exposed – see at 12 in figures 14 and page 1 lines 45-50, and the closure body is movable against the platform into a closed position such that the at least one pass-through opening associated with the platform is closed off – see figure 3 and page 1 lines 45-50 detailing movement of the closure body with respect to the housing and the platform attached to the housing.
	Regarding the prior art rejections of claims 2, 4-8, 12-14, 16 and 18, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claim 3, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier. Further, the claim limitations of this claimed are obvious to one of ordinary skill in the art as detailed earlier in paragraph 3 of this office action, in that changing the shape of the device of Evans to a cylindrical shape would not render the device of Evans inoperable and would not require significant modification of the components of Evans in that the pan structures – at 16-17 can be made into a rounded configuration at the connection of the pan structures to the walls of the device and this modification would allow for 
	Regarding the prior art rejections of claim 11, it would have been obvious to one of ordinary skill in the art make the device of Evans out of any suitable material such as buoyant material in that buoyant materials would allow for the device to be durable and would not render the device of Evans inoperable for its intended purpose. Further, applicant has not claimed that the claimed device is to be used in/near water so that components of the device would benefit from being made of buoyant material. 
	Regarding the prior art rejections of claim 19, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.  
	Regarding the prior art rejections of claim 16, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.  
	Regarding newly added claim 20, the Evans reference discloses the claim limitations of new claim 20 as detailed earlier in paragraph 3 of this office action.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643